572 So.2d 1022 (1991)
John Walter ROOB, Appellant,
v.
The STATE of Florida, Appellee.
No. 89-2432.
District Court of Appeal of Florida, Third District.
January 15, 1991.
*1023 Jose M. Insua, Bennett H. Brummer, Public Defender and Louis Campbell, Special Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen. and Giselle D. Lylen, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and NESBITT and GERSTEN, JJ.
PER CURIAM.
The defendant pled nolo contendere with a purported reservation of the right to appeal from the trial court's denial of his motion for disclosure of a confidential informant. It is now agreed  and the parties did not stipulate otherwise below, cf. Finney v. State, 420 So.2d 639 (Fla. 3d DCA 1982)  that the issue is non-dispositive, that it cannot thus be preserved for appellate review, and that this court therefore has no jurisdiction in this case. Brown v. State, 376 So.2d 382 (Fla. 1979); Morgan v. State, 486 So.2d 1356 (Fla. 1st DCA 1986). Accordingly, the appeal is dismissed. Because, however, the plea was taken in accordance with the universal, but incorrect, understanding below that an effective appeal could be entertained, we take this action specifically without prejudice to defendant's subsequent right to move to withdraw the plea and for relief under Florida Rule of Criminal Procedure 3.850. See Morgan, 486 So.2d at 1366.
Appeal dismissed.